F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      July 7, 2006
                      UNITED STATES CO URT O F APPEALS
                                                                 Elisabeth A. Shumaker
                                    TENTH CIRCUIT                    Clerk of Court



 ABR AHAM ADKINS,

          Plaintiff - Appellant,
 v.
                                                      No. 06-3104
 ROBERT SA PIEN, Unit Team
                                               (D.C. No. 06-CV-3036-SAC)
 M anager, El Dorado Correctional
                                                        (D . Kan.)
 Facility; RA Y R OB ERTS, W arden, El
 Dorado Correctional Facility,

          Defendants - Appellees.




                              OR DER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.




      Plaintiff-Appellant Abraham Adkins appeals from the district court’s

dism issal of his complaint. Exercising jurisdiction under 28 U.S.C. § 1291, we

AFFIRM .


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G ). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
                                  BACKGROUND

      Adkins, a state prisoner at the El Dorado Correctional Facility, filed a

“Notice of M otion; W rit of M andamus” in federal district court. Adkins sought

relief under both 28 U.S.C. § 1361, which provides for district court jurisdiction

to issue w rits of mandamus, and 42 U.S.C. § 1983, which allow s recovery against

state actors w ho violate federal law . Adkins further asked the district court to

exercise supplemental jurisdiction over additional state law claims. The heart of

Adkins’s claims was that prison officials placed him on “copy and mailing

restrictions,” which he claims violates his constitutional right of access to the

courts.

      The district court dismissed his § 1983 claim for failure to exhaust

administrative remedies pursuant to the Prison Litigation Reform Act (“PLRA”),

42 U.S.C. § 1997e(a). Further, the court rejected his request for mandamus relief

because federal courts lack jurisdiction to issue a writ of mandamus directed at

state officials. Finally, the district court declined to exercise supplemental

jurisdiction over any state court claims, as it had dismissed all of the claims over

which it had original jurisdiction. Adkins timely appealed this order.

                                   D ISC USSIO N

      Liberally construing Adkins’s pro se brief on appeal, see Price v. Philpot,

420 F.3d 1158, 1162 (10th Cir. 2005), he appears to raise three claims: (1) he was

not required to exhaust administrative remedies before bringing this action; (2)

                                         -2-
the district court does have power to issue a w rit of mandamus to state officials;

and (3) prison officials violated his constitutional rights by denying him access to

the courts.

      As to A dkins’s first claim, PLRA requires a prisoner seeking relief against

state officials under § 1983 to exhaust available administrative remedies before

bringing suit, “[e]ven where the ‘available’ remedies would appear to be futile

. . . .” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002); see generally

W oodford v. Ngo, ---U.S.---, 2006 W L 1698937, *2 (2006) (“[E]xhaustion of

available administrative remedies is required for any suit challenging prison

conditions, not just for suits under § 1983.”). Thus, Adkins’s argument fails.

      Adkins also argues that the federal court does have jurisdiction to issue a

writ of mandamus directed at a state official under 28 U.S.C. § 1361. However,

that statute plainly provides that the district court has jurisdiction over “any

action in the nature of mandamus to compel an officer or employee of the United

States or any agency thereof to perform a duty owed to the plaintiff.” (Emphasis

added.) See also Amisub (PSL), Inc. v. Colo. Dep’t of Soc. Servs., 879 F.2d 789,

790 (10th Cir. 1989) (“No relief against state officials or state agencies is

afforded by § 1361.”). The district court therefore properly ruled that it lacked

jurisdiction to issue the writ.

      Finally, Adkins argues that he was denied his right to access to the courts.

Essentially, A dkins is asking this court to rule on the merits of his lawsuit. As w e

                                         -3-
affirm the district court’s dismissal of the suit based on failure to exhaust and

lack of jurisdiction to issue a writ of mandamus, we will not entertain this

argument.

                                   C ON CLU SIO N

      Accordingly, we AFFIRM the district court’s dismissal (without prejudice)

of Adkins’s complaint. W e remind Adkins of his continuing obligation to make

partial payments until the full amount of his appellate filing fee is paid.



                                        ENTERED FOR THE COURT



                                        David M . Ebel
                                        Circuit Judge




                                         -4-